     Case 5:19-cv-00750-MHH-HNJ Document 19 Filed 12/16/20 Page 1 of 2                      FILED
                                                                                   2020 Dec-16 AM 09:49
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA
                  UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF ALABAMA
                     NORTHEASTERN DIVISION

REGINALD WHITE, JR.,          )
                              )
     Plaintiff,               )
                              )
v.                            )                 Case No. 5:19-cv-00750-MHH-HNJ
                              )
LIEUTENANT ERIC W. HINES, and )
OFFICER SCOTT A. SCHUTTINGA, )
                              )
     Defendants.              )

                          MEMORANDUM OPINION

      The magistrate judge filed a report on November 23, 2020, recommending the

defendants’ special report be treated as a motion for summary judgment and further

recommending that the motion be granted in part and denied in part. (Doc. 18).

Although the parties were advised of their right to file written objections within 14

days, the Court has not received objections.

      A district court “may accept, reject, or modify, in whole or in part, the findings

or recommendations made by the magistrate judge.” 28 U.S.C. § 636(b)(1)(C). A

district judge must “make a de novo determination of those portions of the

[magistrate judge’s] report or specified proposed findings or recommendations to

which objection is made.” 28 U.S.C. § 636(b)(1); see also FED. R. CRIM. P. 59(b)(3)

(“The district judge must consider de novo any objection to the magistrate judge’s

recommendation.”). A district court’s obligation to “‘make a de novo determination

of those portions of the report or specified proposed findings or recommendations to
     Case 5:19-cv-00750-MHH-HNJ Document 19 Filed 12/16/20 Page 2 of 2


which objection is made,’” 447 U.S. at 673 (quoting 28 U.S.C. § 636(b)(1)), requires

a district judge to “‘give fresh consideration to those issues to which specific

objection has been made by a party,’” 447 U.S. at 675 (quoting House Report No.

94-1609, p. 3 (1976)). United States v. Raddatz, 447 U.S. 667 (1980) (emphasis in

Raddatz).

      Although § 636(b)(1) “does not require the [district] judge to review an issue

de novo if no objections are filed, it does not preclude further review by the district

judge, sua sponte or at the request of a party, under a de novo or any other standard.”

Thomas v. Arn, 474 U.S. 140, 154 (1985). That is because for dispositive issues,

like habeas petitions, “the ultimate adjudicatory determination is reserved to the

district judge.” Raddatz, 447 U.S. at 675.

      Having reviewed and considered the materials in the court file, including the

report and recommendation, the Court adopts the report and accepts the magistrate

judge’s recommendation. The Court enters judgment for the defendants on Mr.

White’s official capacity claims. The Court denies the defendants’ motion for

summary judgment as to Mr. White’s excessive force claims against the defendants

in their individual capacities. This Court refers this matter to the magistrate judge

for further proceedings.

      DONE and ORDERED this December 15, 2020.


                                     _________________________________
                                     MADELINE HUGHES HAIKALA
                                     UNITED STATES DISTRICT JUDGE
                                          2
